Exhibit 10.1 SECURITIES PURCHASE AGREEMENT DATED AS OF JANUARY 25, 2008 between CENTERLINE HOLDING COMPANY and RELATED SPECIAL ASSETS LLC Table of Contents ARTICLE I Sale of the Convertible Preferred Shares 1 Section 1.1 Authorization of Issuance and Sale and Delivery of the Convertible Preferred Shares 1 Section 1.2 The Closing of the Sale of the Convertible Preferred Shares 1 ARTICLE II The Closing 2 Section 2.1 Deliveries at the Closing. 2 Section 2.2 Restrictive Legend 3 ARTICLE III [Intentionally omitted] 4 ARTICLE IV [Intentionally omitted] 4 ARTICLE V Representations and Warranties of the Company 5 Section 5.1 Due Creation, Good Standing and Due Qualification. 5 Section 5.2 Subsidiary Due Organization, Good Standing and Due Qualification 5 Section 5.3 Authorization; Enforceability; Corporate and Other Proceedings. 5 Section 5.4 Non Contravention. 6 Section 5.5 Absence of Defaults 6 Section 5.6 Capitalization of the Company. 7 Section 5.7 Offering Exemption. 7 Section 5.8 SEC Reports. 7 Section 5.9 Financial Statements. 8 Section 5.10 No Material Adverse Change 8 Section 5.11 No Consent or Approval Required. 8 Section 5.12 Absence of Proceedings. 9 Section 5.13 Possession of Licenses and Permits 9 Section 5.14 Title to Property 9 Section 5.15 Investment Company Act 9 Section 5.16 Authorization of the Trust Agreement 10 Section 5.17 Limitation of Personal Liability 10 Section 5.18 Similar Offerings 10 Section 5.19 No General Solicitation 10 -i- Section 5.20 Partnership Status 10 Section 5.21 Maintenance of Controls and Procedures 11 Section 5.22 Registration Statement 11 Section 5.23 Brokers or Finders. 11 ARTICLE VI Representations and Warranties of the Purchaser 11 Section 6.1 Experience. 11 Section 6.2 Investment. 12 Section 6.3 Transfer Restrictions. 12 Section 6.4 Brokers or Finders. 12 Section 6.5 Organization; Good Standing; Qualification and Power. 12 Section 6.6 Authorization; Enforceability; Corporate and Other Proceedings. 13 Section 6.7 Non Contravention. 13 Section 6.8 No Consent or Approval Required. 13 Section 6.9 Similar Offerings 14 Section 6.10 No General Solicitation 14 ARTICLE VII Covenants 14 Section 7.1 Board Designation Right 14 Section 7.2 Consummation of the Rights Offering 15 Section 7.3 NYSE Listing 16 Section 7.4 Distributions Upon Redemption 17 Section 7.5 Tax Allocations 17 ARTICLE VIII Indemnification 17 Section 8.1 Indemnification Generally. 17 Section 8.2 Indemnification Procedures For Third-Party Claims. 18 Section 8.3 Survival of Representations, Warranties and Covenants 19 ARTICLE IX Miscellaneous 19 Section 9.1 Expenses and Taxes. 19 Section 9.2 Further Assurances. 19 Section 9.3 Securities Law Disclosure; Public Announcement.20 Section 9.4 No Third-Party Beneficiaries. 20 Section 9.5 Entire Agreement. 20 Section 9.6 Successors and Assigns. 20 -ii- Section 9.7 Counterparts. 21 Section 9.8 Notices. 21 Section 9.9 Governing Law. 22 Section 9.10 Submission to Jurisdiction 22 Section 9.11 Specific Performance 22 Section 9.12 Amendments and Waivers. 23 Section 9.13 Incorporation of Schedules and Exhibits. 23 Section 9.14 Construction. 23 Section 9.15 Interpretation. 23 Section 9.16 Severability. 23 Section 9.17 Waiver of Jury Trial. 24 Annexes Annex I –Certain Definitions Schedules Schedule 5.4Schedule 5.10 Schedule 5.11 Schedule 5.12 Schedule 5.23 Exhibits Exhibit A – Form of Certificate of Designation Exhibit B – Form of Registration Rights Agreement Exhibit C – Form of Legal Opinion of Richards, Layton & Finger, P.A. Exhibit D – Form of Legal Opinion of Paul, Hastings, Janofsky & Walker LLP Exhibit E – Form of Instrument of Accession -iii- SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 25, 2008, between Centerline Holding Company, a statutory trust created under the laws of the state of Delaware (the “Company”), and Related Special AssetsLLC, a Delaware limited liability company (the “Purchaser”). RECITALS WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires to purchase from the Company, 11,216,628 11.0% Cumulative Convertible Preferred Shares, Series A-1 of the Company (the “Convertible Preferred Shares”) containing the terms set forth in the Certificate of Designation attached as Exhibit A hereto (the “Certificate of Designation”) and the Second Amended and Restated Trust Agreement of the Company, dated as of November 17, 2003, as amended by Amendment No.1 thereto, dated as of September 20, 2005, as further amended by Amendment No. 2 thereto, dated as of November 30, 2005, as further amended by Amendment No. 3 thereto, dated as of June 13, 2006, and as further amended by Amendment No. 4 thereto, dated as of April 2, 2007 (the “Trust Agreement”); NOW, THEREFORE, in consideration of the mutual promises herein made, and in consideration of the representations, warranties, and covenants herein contained, the Company and the Purchaser agree as follows: All capitalized terms used and not otherwise defined in this Agreement shall have the definitions set forth on Annex I hereto or, if not set forth on Annex I, in the Trust Agreement. ARTICLE I Sale of the Convertible Preferred Shares Section 1.1Authorization of Issuance and Sale and Delivery of the Convertible Preferred Shares. Subject to the terms and conditions hereof, the Purchaser agrees to purchase at the Closing (as defined below), and the Company agrees to sell and issue to the Purchaser at the Closing, the Convertible Preferred Shares at an aggregate purchase price of $131,234,548 (the “Aggregate Purchase Price”), representing a price per Convertible Preferred Share of $11.70. Section 1.2The Closing of the Sale of the Convertible Preferred Shares. The closing (the “Closing”) shall take place at the offices of Paul, Hastings, Janofsky & Walker LLP, 75 East 55th Street, New York, NY 10022, at 10:00 a.m.,New York time, on the date hereof, or such other time and date as the parties may agree upon (the date that the Closing occurs, the “Closing Date”).At the Closing, on the terms and subject to the conditions contained herein, the Company shall issue and deliver the Convertible Preferred Shares against receipt by the Company of the Aggregate Purchase Price by wire transfer of immediately available funds to an account, which the Company shall designate to the Purchaser prior to the Closing in writing.The Convertible Preferred Shares shall be evidenced by certificates. ARTICLE II The Closing Section 2.Deliveries at the Closing. (1) At the Closing, the Company shall deliver to the Purchaser: (a) a duly executed share certificate registered in the name of the Purchaser, representing the Convertible Preferred Shares being purchased by the Purchaser pursuant to this Agreement; (b) a counterpart signature page to the Registration Rights Agreement, in the form attached as Exhibit B hereto (the “Registration Rights Agreement”), duly executed by the Company; (c) the opinion of Richards, Layton & Finger, P.A. Delaware counsel to the Company, dated as of the Closing Date, in the form attached as Exhibit C hereto; (d) the opinion of Paul, Hastings, Janofsky & Walker LLP, New York counsel to the Company, dated as of the Closing Date, in the form attached as Exhibit D hereto; (e) an executed copy of the Supplemental Listing Application to the New York Stock Exchange, Inc. (the “NYSE”) in respect of the common shares of beneficial interest, no par value, of the Company (the “Common Shares”) issuable upon the conversion of Convertible Preferred Shares; (f) a Secretary’s Certificate, duly executed by the Secretary of the Company, appending certified copies of the Company’s Fundamental Documents and minutes/resolutions of the Board of Trustees of the Company (the “Board”) (and, if applicable, any committee) approving the Documents and the transactions contemplated thereby (including, without limitation, the Certificate of Designation and the Rights Offering (as defined herein)); (g) an Incumbency Certificate, duly executed by an authorized officer of the Company, certifying with respect to the incumbency of the officers listed thereon and the genuineness of such officers’ respective signatures; (h) a duly executed counterpart signature page to a cross-receipt (the “Cross-Receipt”) with respect to the Company’s receipt of the Aggregate Purchase Price and the Purchaser’s receipt of the Convertible Preferred Shares; (i) a Certificate of good standing of the Company from the Secretary of State of the States of Delaware, New York, Virginia and Texas, each dated as of a recent date; and 2 (j) an executed copy of the Waiver to Revolving Credit and Term Loan Agreement, dated as of January 24, 2008, by and among the Company and Centerline Capital Group Inc., those Persons listed as Guarantors on Schedule 1 thereto and those Lenders constituting the Required Lenders (as defined therein), each as set forth on a counterpart signature page thereto; and (2) At the Closing, the Purchaser shall deliver to the Company: (a) the Aggregate Purchase Price for the Convertible Preferred Shares being purchased by the Purchaser pursuant to this Agreement; and (b) a counterpart signature page to the Registration Rights Agreement, duly executed by the Purchaser; and (c) a duly executed counterpart signature page to the Cross-Receipt. Section 2.2Restrictive Legend. The certificate representing the Convertible Preferred Shares shall be stamped or otherwise imprinted with a legend substantially in the following form (in addition to any legend required by applicable state securities Laws), upon issuance thereof, and until such time as the same is no longer required under the applicable requirements of the Securities Act: THE 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS, AND CENTERLINE HOLDING COMPANY (THE “ISSUER”) HAS NOT BEEN REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).NEITHER SUCH 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, RESELL OR OTHERWISE TRANSFER THE 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES REPRESENTED HEREBY, UNLESS SUCH 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES NO LONGER CONSTITUTE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE , ONLY (A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO ONE OR MORE PERSONS, EACH OF WHICH IS AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE ACT) THAT IS ACQUIRING SUCH 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES FOR ITS OWN ACCOUNT FOR INVESTMENT AND NOT 3 WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR OTHER APPLICABLE SECURITIES LAWS OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE SUBJECT TO ANY REQUIREMENT OF LAW THAT THE DISPOSITION OF ITS PROPERTY OR THE PROPERTY OF SUCH ACCREDITED INVESTOR BE AT ALL TIMES WITHIN ITS OR THEIR CONTROL. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTION TO THE CONTRARY TO THE ISSUER, THE TRANSFER AGENT OR ANY INTERMEDIARY. Furthermore, the Convertible Preferred Share certificate will contain a legend substantially to the following effect: THE ISSUER WILL FURNISH TO ANY SHAREHOLDER ON REQUEST AND WITHOUT CHARGE A FULL STATEMENT OF (1) ANY RESTRICTIONS, LIMITATIONS, PREFERENCES OR REDEMPTION PROVISIONS CONCERNING THE 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES AND (2) THE DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS, VOTING POWERS, RESTRICTIONS, LIMITATIONS AS TO DISTRIBUTIONS, AND OTHER QUALIFICATIONS AND TERMS AND CONDITIONS OF REDEMPTION OF THE 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES, THE DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES BETWEEN THE SHARES OF EACH SERIES OF SUCH CLASS TO THE EXTENT THEY HAVE BEEN SET, AND THE AUTHORITY OF THE BOARD OF TRUSTEES OF THE ISSUER TO SET THE RELATIVE RIGHTS AND PREFERENCES OF SUBSEQUENT SERIES OF 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES.11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN WHOLE SHARES. ARTICLE III [Intentionally omitted] ARTICLE IV [Intentionally omitted] 4 ARTICLE V Representations and Warranties of the Company As a material inducement to the Purchaser to enter into and perform its obligations under this Agreement, the Company hereby represents and warrants to the Purchaser as follows: Section 5.1Due Creation, Good Standing and Due Qualification. The Company has been duly created and is validly existing as a statutory trust in good standing under the laws of the state of Delaware, and under the Trust Agreement, resolutions of the Board (or a duly authorized committee thereof) and the Delaware Statutory Trust Act, has full trust power and authority to own, lease and operate its properties and conduct its business as presently being conducted and to enter into and perform its obligations under, or as contemplated under, this Agreement; and the Company is duly qualified as a statutory trust to transact business as a foreign entity and is in good standing in each jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a material adverse change in the business, Assets, liabilities, operations, condition (financial or otherwise) or operating results of the Company and its Subsidiaries (as defined herein), taken as a whole (a “Material Adverse Effect”). Section 5.2Subsidiary Due Organization, Good Standing and Due Qualification. Each of the Company’sSubsidiaries has been duly created and is validly existing and is in good standing under the laws of the state of its creation, and under its respective Fundamental Documentsand relevant state law, has full power and authority to own, lease and operate its properties and to conduct its business as presently being conducted; each such Subsidiary is duly qualified to transact business as a foreign entity and is in good standing in each jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a Material Adverse Effect; except as otherwise disclosed in the SEC Reports, all of the issued and outstanding equity interests of each Subsidiary have been duly and validly authorized and issued and are fully paid and non-assessable interests in such Subsidiary that are owned by the Company, directly or through other Subsidiaries, free and clear of any Lien; and none of the outstanding equity interests of the Subsidiaries were issued in violation of any preemptive right, resale right, right of first refusal or other similar right. Section 5.3Authorization; Enforceability; Corporate and Other Proceedings. (1) The Company has all requisite power and authority to execute and deliver each Document to which it is a party and to perform its obligations under each such Document. Each Document to which the Company is a party has been duly authorized by all necessary action on the part of the Company, and each Document to which the Company is a party has been duly executed and delivered by the Company, and, assuming the due authorization, execution and 5 delivery by the other parties thereto, constitutes the valid and legally binding obligation of the Company, enforceable in accordance with its terms and conditions, except that the enforcement thereof may be subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent conveyance or other similar laws now or hereafter in effect relating to creditors’ rights generally and (ii) general principles of equity (whether applied by a court of law or equity) and the discretion of the court before which any proceeding therefor may be brought. (2) The authorization, issuance, sale and delivery of the Convertible Preferred Shares have been duly authorized by all requisite action of the Board. Notwithstanding anything contained on the schedules attached hereto, the Convertible Preferred Shares being issued as of the Closing Date, if and when issued, will be duly andvalidly issued and outstanding, fully paid and nonassessableinterests in the Company, with no personal liabilityattaching to the ownership thereof, free and clear of any Liens, and will not be subject to any preemptive right, resale right, right of first refusal or other similar rights of any security holder of the Company, provided that the Rights Offering (as defined herein) shall be made to holders of Trust Securities (as defined herein), other than the Purchaser Group(as defined herein). The underlying Common Shares issuable upon conversion of the Convertible Preferred Shares have been duly authorized by all requisite action of the Boardand, when issued upon such conversion and delivered against surrender of the Convertible Preferred Shares, will be duly andvalidly issued, fully paid and nonassessableinterests in the Company and will not be subject to any preemptive right, resale right, right of first refusal or other similar rights of any security holder of the Company, provided that the Rights Offering (as defined herein) shall be made to holders of Trust Securities (as defined herein), other than the Purchaser Group. Section 5.4Non Contravention. Notwithstanding anything contained on the schedules attached hereto, the execution, delivery and performance by the Company of the Documents, the consummation of the transactions contemplated hereby andthereby and compliance with the provisions hereof andthereof, including the issuance, sale and delivery of the Convertible Preferred Shares have not, do not and shall not(whether with or without the giving of notice or passage of time or both), (a) violate any Law to which the Company or any of its Subsidiaries is subject, (b) violate any provision of the Fundamental Documents of the Company or the Fundamental Documents of the Company’s Subsidiaries, (c) conflict with, result in a breach of, constitute a default under, result in the acceleration of, create in any party the right to accelerate, require the repurchase, redemption or repayment of, terminate, modify or cancel, or require any notice under any material contract to which the Company or any of its Subsidiaries is a party, or (d) result in the imposition of any Lien upon any of the Assets of the Company or any of its Subsidiaries. Section 5.5Absence of Defaults.The Company is not in violation of its Trust Agreement, none of the Company’s Subsidiaries are in violation of their respective Fundamental Documents and neither the Company nor any of its Subsidiaries are in default in the performance or observance of any obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, deed of trust, loan or credit agreement, note, lease or other agreement or 6 instrument to which the Company or any of its Subsidiaries is a party or by which any of them may be bound or to which any of the property or assets of the Company or any of its Subsidiaries is subject, except for such violations or defaults that would not result in a Material Adverse Effect. Section 5.6Capitalization of the Company. (1) All of the issued and outstanding beneficial interests in the Company have been duly and validly authorized and issued and are fully paid and nonassessable interests in the Company, have been issued in compliance with all federal and state securities laws and were not issued in violation of any preemptive right, resale right, right of first refusal or other similar right. (2) Except as contemplated by the Documents, the Certificate of Designation, including the Rights Offering (as defined therein) or the Trust Agreement, or as otherwise disclosed in the SEC Reports, there are, and immediately after consummation of the Closing there will be, no (i)outstanding warrants, options, agreements, convertible securities or other commitments or instruments pursuant to which the Companyis or may become obligated to issue or sell any shares of the Company’s capital stock or other securities(or securities convertible into securities of the Company), (ii) preemptive rights, resale rights, rights of first refusalor similar rights to purchase or otherwise acquire shares of the capital stock or other securities of the Company pursuant to any provision of Law, the Company’s Fundamental Documents or any contract, “shareholders’ rights plan”, “poison pill” or similar plan, arrangement or scheme to which the Company is a party or (iii) right, contractual or otherwise, to cause the Company to register pursuant to the Securities Act, any beneficial interests in the Company upon the issue and sale of the Convertible Preferred Shares, in each case, other than those rights that have been expressly waived, fully and unconditionally, prior to the date hereof; immediately following the Closing hereunder, the Convertible Preferred Shares will represent 14% of the Company’s Common Shares on a fully diluted basis, assuming vesting of all outstanding restricted Common Shares andconversion or exchange of all outstanding vested options exercisable for Common Shares,Common Shares, Special Common Units, Special Common Interests, 4.40% Cumulative Perpetual Convertible Community Reinvestment Act Preferred Shares, Series A-1 and Convertible Community Reinvestment Act Preferred Shares. Section 5.7Offering Exemption. Based upon and assuming the accuracy of the representations of the Purchaser in Article VI, the offering, sale and issuance of the Convertible Preferred Shares do not require registration under the Securities Act or applicable state securities and “blue sky” Laws.The Company has made all requisite filings and has taken or will take all action necessary to be taken to comply with such state securities or “blue sky” Laws. Section 5.8SEC Reports. (i) The Company’s Annual Report on Form 10-K most recently filed with the SEC (the “Annual Report”) and (ii) each subsequent report filed with the SEC pursuant to the Exchange 7 Act (together with the Annual Report, the “SEC Reports”), as of their respective dates, did not include any untrue statement of a material fact or omit to state a material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading.Such documents, when they were filed with the SEC, conformed in all material respects to the requirements of the Exchange Act and the rules and regulations of the SEC thereunder (including Regulation S-X).Since the date of the filing of the Annual Report with the SEC, the Company has made all filings with the SEC required to be made by the Company under the Exchange Act. Section 5.9Financial Statements. The consolidated financial statements of the Companycontained in the SEC Reports (the “Financial Statements”) complied as to form in all material respects with the published rules and regulations of the SEC with respect thereto, were prepared in accordance with GAAP applied on a consistent basis during the periods involved and fairly present, in all material respects, in conformity with GAAP, the consolidated financial position of the Companyand its consolidated Subsidiaries as of the dates thereof and their consolidated results of operations and changes in financial position for the periods then ended (except, in each case, as may be indicated in the notes thereto and subject, in each case, to normal year-end adjustments in the case of any unaudited interim financial statements). Section 5.10No Material Adverse Change.Since September 30, 2007 (the date of the most recent financial statements of the Companyfiled with the SEC), except as otherwise stated therein or in the SEC Reports, or otherwise set forth on Schedule 5.10 hereto, there has not been (i) any change resulting in a Material Adverse Effect, (ii) any transaction which is material to the Companyor its Subsidiaries, except transactions in the ordinary course of business, (iii) any obligation, direct or contingent, which is material to the Companyand its Subsidiaries taken as a whole, incurred by the Companyor its Subsidiaries, except obligations incurred in the, ordinary course of business, (iv) any change in the beneficial interests in or outstanding indebtedness of the Companyor its Subsidiaries, except changes in the ordinary course of business or (v) except for regular quarterly dividends on the beneficial interests in the Companyor its Subsidiaries, in amounts per share that are consistent with past practice, there has been no dividend or distribution of any kind declared, paid or made on the beneficial interests in the Companyor its Subsidiaries.Neither the Companynor its Subsidiaries has any material contingent obligation which is not disclosed in this Agreement or the SEC Reports. Section 5.11No Consent or Approval Required. Except as set forth on Schedule 5.11 hereto, no consent, approval or authorization of, or declaration to or filing with, any Person, including pursuant to the Credit Agreement or the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended, is required by the Company for the valid authorization, execution and delivery by the Company of any Document or for its consummation of the transactions contemplated thereby or for the valid authorization, issuance and delivery of the Convertible Preferred Shares, other than those consents, approvals, 8 authorizations, declarations or filings which have been obtained or made, as the case may be, and such as may be required under state securities or “blue sky” laws in connection with the purchase and resale of the Convertible Preferred Shares. Section 5.12Absence of Proceedings. Except as disclosed in the SEC Reports or set forth on Schedule 5.12hereto, there is no Proceedingnow pending, or, to the knowledge of the Company, threatened, against or affecting the Company or any of its Subsidiaries which, singly or in the aggregate, would result in a Material Adverse Effect, or which might reasonably be expected to materially and adversely affect the consummation of the transactions contemplated herein or the performance by the Company of its obligations hereunder. Section 5.13Possession of Licenses and Permits.The Companyand its Subsidiaries possess such permits, licenses, approvals, consents and other authorizations (collectively, “Governmental Licenses”) issued by the appropriate federal, state, local or foreign, regulatory agencies or bodies necessary to conduct the businesses now operated by them; the Companyand its Subsidiaries are in compliance with the terms and conditions of all such Governmental Licenses, except where the failure so to comply would not, singly or in the aggregate, result in a Material Adverse Effect; all of the Governmental Licenses are valid and in full force and effect, except where the invalidity of Governmental Licenses or the failure of such Governmental Licenses to be in full force and effect would not, singly or in the aggregate, result in a Material Adverse Effect; and neither the Companynor any of its Subsidiaries has received any notice of proceedings relating to the revocation or modification of any Governmental Licenses which, singly or in the aggregate, if the subject of an unfavorable decision, ruling or finding, would result in a Material Adverse Effect. Section 5.14Title to Property. The Company and its Subsidiaries do not own any real property nor do they have any leases or subleases with respect to any real property (except for seventeen properties leased by the Company and its Subsidiaries); the Company and its Subsidiaries have good and marketable title to the investments described in the SEC Reports, in each case, free and clear of all Liens of any kind except such as (i) are described in the SEC Reports or (ii) do not, singly or in the aggregate, materially affect the value of any such investments; and neither the Companynor any of its Subsidiaries has any notice of any material claim of any sort that has been asserted by anyone adverse to the rights of the Companyor any of its Subsidiaries under any of such investments, or affecting or questioning the rights of the Companyor any Subsidiary thereof to the continued possession of the investments. Section 5.15Investment Company Act. The Company is not, and upon the issuance and sale of the Convertible Preferred Shares as herein contemplated and the application of the net proceeds therefrom will not be, an 9 “investment company” or an entity “controlled” by an “investment company”, as such terms are defined in the Investment Company Act of 1940, as amended. Section 5.16Authorization of the Trust Agreement. The Trust Agreement, has been duly authorized, executed and delivered by the Company and constitutes a valid, legal and binding agreement of the Company , enforceable against the Companyin accordance with its terms, except to the extent enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or other similar laws relating to creditors’ rights generally or by general principles of equity. Section 5.17Limitation of Personal Liability. The holders of the Convertible Preferred Shares will be entitled to the same limitation of personal liability as that extended to stockholders of private corporations for profit organized under the General Corporation Law of the State of Delaware; provided, however, that pursuant to the terms of this Agreement, the Purchaser will indemnify the Company against any liability resulting from any inaccuracy in or breach of any such investor’s representations and warranties in accordance with the terms hereof; and provided, further, however, it being understood that a holder of Convertible Preferred Shares may be obligated to make certain payments provided for in the Trust Agreement. Section 5.18Similar Offerings. None of the Company, its Affiliates, or any Person acting on its or any of their behalf (in each case other than the Purchaser, as to which the Company makes no representation), has, directly or indirectly, solicited any offer to buy, sold or offered to sell or otherwise negotiated in respect of, or will solicit any offer to buy, sell or offer to sell or otherwise negotiate in respect of, in the United States or to any United States citizen or resident, any security which is or would be integrated with the sale of the Convertible Preferred Shares in a manner that would require the Convertible Preferred Shares to be registered under the Securities Act. Section 5.19No General Solicitation. None of the Company, its Affiliates or any person acting on its or any of their behalf (in each case other than the Purchaser, as to whom the Companymakes no representation) has engaged or will engage, in connection with the offering of the Convertible Preferred Shares, in any form of general solicitation or general advertising within the meaning of Rule 502(c) under the Securities Act. Section 5.20Partnership Status. The Company has been and is properly treated as a partnership, and not as a publicly traded partnership taxable as a corporation or as an association taxable as a corporation for federal income tax purposes, and the holders of the Convertible Preferred Shares will be treated as partners for U.S. federal income tax purposes. 10 Section 5.21Maintenance of Controls and Procedures. The Companyhas established and maintains “disclosure controls and procedures” (as such term is defined in Rules 13a-15 and 15d-15 under the Exchange Act) that (A) are designed to ensure that material information relating to the Company , including its Subsidiaries, is made known to the Company ’s Chief Executive Officer and its Chief Financial Officer by others within those entities, particularly during the periods in which the filings made by the Companywith the SEC which it may make under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act are being prepared and (B) have been evaluated for effectiveness as of the end of the Company ’s most recent quarterly report on Form 10-Q filed with the SEC.The Company’s accountants and the audit committee of the Board have been advised of (x) any significant deficiencies in the design or operation of internal controls that could adversely affect the Company’s ability to record, process, summarize, and report financial data and (y) any fraud, whether or not material, that involves management or other employees who have a role in the Company’s internal controls. Section 5.22Registration Statement As of the datehereof, the Companymeets the requirements for use of Form S-3 under the Securities Act and a registration statement has beenfiled with the SEC for registration under the Securities Actof the offering and sale ofdebt and equity securities of the Companyand has been declared effective under the Securities Act and no stop order suspending the effectiveness of the registration statement has been issued and no Proceedings for that purpose have been instituted, or to the knowledge of the Company, are contemplated by the SEC. Section 5.23Brokers or Finders. Except as set forth on Schedule 5.23, the Company has not retained any investment banker, broker or finder in connection with this Agreement or the transactions contemplated hereby (including the sale of the Convertible Preferred Shares) or incurred any liability for any brokerage or finders’ fees, agent commissions or any similar charges in connection wit this Agreement or the transactions contemplated hereby. ARTICLE VI Representations and Warranties of the Purchaser As a material inducement to the Company to enter into and perform its obligations under this Agreement, the Purchaser represents, warrants and covenants to the Company as follows: Section 6.1Experience. The Purchaser is an “accredited investor” within the meaning of Regulation D promulgated under the Securities Act and, by virtue of its experience in evaluating and investing 11 in private placement transactions of securities in companies similar to the Company, the Purchaser is capable of evaluating the merits and risks of its investment in the Company and has the capacity to protect its own interests.The Purchaser has had access to the Company’s senior management and has had the opportunity to conduct such due diligence review as it has deemed appropriate. Section 6.2Investment. The Purchaser has not been formed solely for the purpose of making this investment and is not making this investment with the view to, or for resale in connection with, any distribution of any part thereof in violation of, or in a manner that would require registration of the Convertible Preferred Shares being purchased hereby under, the Securities Act.The Purchaser understands that the Convertible Preferred Shares have not been registered under the Securities Act or applicable state securities or “blue sky” Laws by reason of a specific exemption from the registration provisions of the Securities Act and applicable state securities or “blue sky” Laws, the availability of which depends upon, among other things, the bona fide nature of the investment intent and the accuracy of the Purchaser’s representations as expressed herein and the Purchaser will not take any actions that would have caused the Convertible Preferred Shares being purchased hereby to be registered under the Securities Act.Notwithstanding the foregoing, the consummation of the Rights Offering and the use of the proceeds thereof shall not be deemed to be a violation of this representation, warranty and covenant. Section 6.3Transfer Restrictions. The Purchaser acknowledges and understands that it must bear the economic risk of this investment for an indefinite period of time because the Convertible Preferred Shares must be held indefinitely unless subsequently registered under the Securities Act and applicable state securities or “blue sky” Laws or unless an exemption from such registration is available.The Purchaser understands that any transfer agent of the Companywill be issued stop transfer instructions with respect to the Convertible Preferred Shares unless any transfer thereof is subsequently registered under the Securities Act and applicable state securities or “blue sky” Laws or unless an exemption from such registration is available. Section 6.4Brokers or Finders. The Purchaser has not retained any investment banker, broker or finder in connection with this Agreement or the transactions contemplated hereby (including the sale of the Convertible Preferred Shares) or incurred any liability for any brokerage or finders’ fees, agent commissions or any similar charges in connection wit this Agreement or the transactions contemplated hereby. Section 6.5Organization; Good Standing; Qualification and Power. The Purchaser is duly organized, validly existing and in good standing under the Laws of its jurisdiction of formation, has all requisite power to carry on its business as presently being 12 conducted and is qualified to do business and in good standing in every jurisdiction in which the failure so to qualify or be in good standing could reasonably be expected to have a material adverse effect on the business, Assets, liabilities, operations, condition (financial or otherwise) or operating results of the Purchaser and its subsidiaries, taken as a whole (a “Purchaser Material Adverse Effect”). Section 6.6Authorization; Enforceability; Corporate and Other Proceedings. The Purchaser has all requisite power and authority to execute and deliver each Document to which it is a party and to perform its obligations under each such Document.Each Document to which the Purchaser is a party has been duly authorized by all necessary action on the part of the Purchaser, and each Document to which the Purchaser is a party has been duly executed and delivered by the Purchaser, and assuming the due authorization, execution and delivery by the other parties thereto constitutes the valid and legally binding obligation of the Purchaser, enforceable in accordance with its terms and conditions, except that the enforcement thereof may be subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent conveyance or other similar laws now or hereafter in effect relating to creditors’ rights generally and (ii) general principles of equity (whether applied by a court of law or equity) and the discretion of the court before which any proceeding therefor may be brought. Section 6.7Non Contravention. The execution, delivery and performance by the Purchaser of the Documents, the consummation of the transactions contemplated thereby and compliance with the provisions thereof, including the purchase of the Convertible Preferred Shares have not, do not and shall not, (a) violate any Law to which the Purchaser or any of its subsidiaries is subject, (b) violate any provision of the Fundamental Documents of the Purchaser or any of its subsidiaries, (c) conflict with, result in a breach of, constitute a default under, result in the acceleration of, create in any party the right to accelerate, require the repurchase of, terminate, modify or cancel, or require any notice under any material contract to which the Purchaser or any of its subsidiaries is a party or (d) result in the imposition of any Lien upon any of the Assets of the Purchaser or any of its subsidiaries, except in the case of (a), (c) and (d), as would not have a Purchaser Material Adverse Effect. Section 6.8No Consent or Approval Required. No consent, approval or authorization of, or declaration to or filing with, any Person is required by the Purchaser for the valid authorization, execution and delivery by the Purchaser of any Document or for its consummation of the transactions contemplated thereby or for the purchase of the Convertible Preferred Shares, other than those consents, approvals, authorizations, declarations or filings which have been obtained or made, as the case may be, and such as may be required under state securities or “blue sky” laws in connection with the purchase and resale of the Convertible Preferred Shares. 13 Section 6.9Similar Offerings. None of the Purchaser, its Affiliates or any Person acting on its or any of their behalf (in each case other than the Company , as to which the Purchaser makes no representation), has, directly or indirectly, solicited any offer to buy, sold or offered to sell or otherwise negotiated in respect of, or will solicit any offer to buy, sell or offer to sell or otherwise negotiate in respect of, in the United States or to any United States citizen or resident, any security which is or would be integrated with the sale of the Convertible Preferred Shares in a manner that would require the Convertible Preferred Shares to be registered under the Securities Act. Section 6.10No General Solicitation. None of the Purchaser, its Affiliates or any person acting on its or any of their behalf (in each case other than the Company, as to whom the Purchaser makes no representation) has engaged or will engage, in connection with the offering of the Convertible Preferred Shares, in any form of general solicitation or general advertising within the meaning of Rule 502(c) under the Securities Act. ARTICLE VII Covenants Section 7.1Board Designation Right. (1) If the Purchaser, together with its Affiliates and successors in interest, retain at least 50% of the Convertible Preferred Shares purchased upon consummation of the purchase and sale pursuant to Section 1.1 hereof immediately following completion of the Rights Offering and the associated redemption of Convertible Preferred Shares then held by Purchaser and its Affiliates and successors in interest (the Convertible Preferred Shares so retained, the "Retained Shares"), then from and after the date of completion of the Rights Offering for so long as the Purchaser, together with its Affiliates and successors in interest, collectively owns at least 50% of the Retained Shares, the Company shall, subject to and in accordance with the provisions of the Trust Agreement, Delaware law and the rules of the NYSE and any other national or regional securities exchange or system of automated dissemination of quotation of securities prices on which the Common Shares are then traded or quoted, acting through the Board, consistent with and subject to their duties under Delaware law and the Trust Agreement, take all actions necessary to cause the nomination by the Board of one (1) representative, designated by the Purchaser (the "Designee"),for election by the holders of Common Shares and any other shares entitled to vote with the Common Shares of the Company in the election of trustees to the Board; provided, that, such Designee qualifies as "Independent" in accordance with applicable listing standards of the NYSE or any other national or regional securities exchange or system of automated dissemination of quotation of securities prices in the United States on which the Common Shares are then traded or quoted, each as amended from time to time, and that in addition the Board has affirmatively determined that such Designee had no material relationship 14 with the Company or its Affiliates or any member of the senior management of the Company or his or her Affiliates. (2) The Purchaser shall provide written notice (the “Designation Notice”) to the Board identifying its Designee.Upon receiving a Designation Notice, the trustees of the Board shall take such actions as may reasonably be within their power, consistent with and subject to their duties under Delaware law and the Trust Agreement, to cause the Board to nominate for appointment to the Board, the Designee, to include the Designee in the Company’s next election for trustees to its Board and to recommend that the shareholders of the Company vote for the Designee for election to the Board. (3) To the extent that the Designee is unable to stand for election for any reason, the Purchaser shall promptly provide to the Board a written notice of the name of the person to be designated by them in substitution of such prior Designee. (4) In the event that the Designee ceases to serve as a trustee of the Company due to death, resignation or removal of said trustee, the Purchaser may submit written notice to the Board designating an individual to replace said Designee. The trustees shall, consistent with and subject to their duties under Delaware law and the Trust Agreement, promptly recommend that the Board appoint such replacement designee as a trustee of the Company to fill any vacancy resulting from the death, resignation or removal of the Designee and to include the Designee in the Company’s next election for trustees to its Board and recommend that the shareholders of the Company vote for the Designee for election to the Board.If any such Designee is elected at an Annual Meeting of Shareholders of the Company, the Designee will be nominated to the Board as a member of the class of trustees whose office have expired in that year. Section 7.2Consummation of the Rights Offering. (1) The Company shall use its commercially reasonable efforts to consummate a rights offering (the “Rights Offering”) to holders of (i) the Company’s Common Shares (including any restricted Common Shares), vested options exercisable for Common Shares, Convertible Community Reinvestment Act Preferred Shares, Series A Convertible Community Reinvestment Act Preferred Shares, 4.40% Cumulative Perpetual Convertible Community Reinvestment Act Preferred Shares, Series A-1 and/or Special Preferred Voting Shares, and/or (ii) Special Common Units and/or Special Common Interests issued, respectively, by Centerline Capital Company LLC and Centerline Investors I LLC, Affiliates of the Company (collectively, the“Trust Securities”), in each case other than the Purchaser, Stephen M. Ross, Jeff Blau, Related General II L.P. or any Affiliates of the foregoing (collectively, the “Purchaser Group”), to subscribe for their pro rata share (assuming for this purpose that the Trust Securities held by the Purchaser Group are not outstanding) of 11.0% Cumulative Convertible Preferred Shares, Series A-1 of the Company, having the same terms as the Convertible Preferred Shares other than the issue date, as promptly as practical following the Closing Date.The Rights Offering shall be conducted in compliance with all applicable Laws, and the proceeds therefrom shall be used to redeem, pursuant to Section3 a.ii. of the Certificate of Designation, the Convertible Preferred Shares held by the Purchaser, together with its Affiliates and successors in interest (and any permitted transferee pursuant to Section 7.2 (2)).Under the terms of the Rights 15 Offering, the holders of the Trust Securities shall have no oversubscription rights.The prospectus supplement delivered to the holders of the Trust Securities in connection with the Rights Offering, together with the base prospectus and the registration statement in which they are included,will not contain any untrue statement of a material fact, or omit to state a material fact necessary to make the statements contained therein (in the case of the prospectuses, in light of the circumstances under which they were made), not misleading. For purposes of this Section 7.2 only, “Affiliates” shall not include officers, directors, trustees or employees of the Company or its Subsidiaries, other than Stephen M. Ross and Jeff Blau. (2) The Purchaser agrees that neither it, nor any of its Affiliates or successors in interest, will, directly or indirectly, sell, assign, offer to sell, pledge or otherwise transfer, or convert into Common Shares, any of the Convertible Preferred Shares purchased by the Purchaser hereunder, except to its Affiliates or unless otherwise not prohibited by the NYSE, and in any such case in compliance with the Securities Act, until the earlier of (i) such time as the Company completes the Rights Offering, (ii) the receipt of any shareholder approval that may be required by the rules of the NYSE for the issuance of the Common Shares issuable upon the conversion of the Convertible Preferred Shares and (iii) September 22, 2008. (3) The Purchaser agrees that in exercising their rights under Section 5.b. of the Certificate of Designation, the Purchaser and its Affiliates and successors in interest shall comply with all requirements as to the composition of the Board set forth in the Trust Agreement, including any certificates of designation, and the bylaws of the Company. The Company agrees that it shall not be governed by a Board with a composition that would prevent the holders of the Convertible Preferred Shares from exercising their rights under Section 5.b. of the Certificate of Designation as if such rights were then exercisable. Section 7.3NYSE Listing. (1) The Company shall use its commercially reasonable efforts to have the Convertible Preferred Shares approved for listing on the NYSE as promptly as practical following the Closing Date and, if necessary, the Common Shares that may be issued in connection with accrued and unpaid dividends or make-whole premiums. (2) In the event the Company does not (i) consummate the Rights Offering or (ii) obtain the approval of any shareholders that may be required by the rules of the NYSE for the issuance of the Common Shares issuable upon the conversion of the Convertible Preferred Shares, then upon the transfer of the Convertible Preferred Shares by the Purchaser to an unaffiliated third party, the Company will use its commercially reasonable efforts to obtain the listing of the Common Shares issuable upon the conversion of the Convertible Preferred Shares on the NYSE, to the extent permitted by the rules thereunder, or seek the approval of the shareholders that may be required by the rules of the NYSE for the issuance of the Common Shares issuable upon the conversion of the Convertible Preferred Shares. 16 Section 7.4Distributions Upon Redemption.Upon redemption of the Purchaser’s Convertible Preferred Shares pursuant to the Rights Offering, the Company hereby confirms that the Purchaser is entitled to accrued and unpaid distributions at an annual rate of 11.0% (computed on the basis of a 360-day year consisting of twelve 30-day months as provided in the Certificate of Designation) from the issue date thereof to, but excluding, the redemption date, whether or not declared by the Board, as set forth in the Certificate of Designation. Section 7.5Tax Allocations.The Company shall allocate Net Income or Net Loss (i) in accordance with the Trust Agreement and (ii) in the same manner to the holders of both the Convertible Preferred Shares and the 4.40% Cumulative Perpetual Convertible Community Reinvestment Act Preferred Shares, Series A-1. ARTICLE VIII Indemnification Section 8.1Indemnification Generally. (1) The Company shall indemnify the Purchaser and its Affiliates, and their respective directors, officers, shareholders and other equity holders, partners, members, attorneys, accountants, agents, advisors, representatives and employees and, as applicable, their respective heirs, successors and permitted assigns (each of the foregoing, in such capacity (as applicable), a “Purchaser Indemnified Party”) from and against any and all losses, damages, liabilities, fines, costs, claims, charges, actions, proceedings, demands, judgments, settlement costs and expenses of any nature whatsoever (including, without limitation, reasonable attorneys’ fees and out-of-pocket expenses), whether joint or several (any of the foregoing, a “Loss”) resulting from any breach of a representation, warranty or covenant by the Company. The Purchaser shall indemnify the Company and its Affiliates, and their respective directors, trustees, officers, shareholders and other equity holders, partners, members, attorneys, accountants, agents, advisors, representatives and employees and, as applicable, their respective heirs, successors and permitted assigns (each of the foregoing, in such capacity (as applicable), a “Company Indemnified Party”; each Company Indemnified Party and Purchaser Indemnified Party, an “Indemnified Party”) from and against any and all Losses resulting from any breach of a representation, warranty or covenant by the Purchaser. (2) The Company shall indemnify the Purchaser Indemnified Parties from and against any and all Losses to which any such Indemnified Party may become subject, arising out of or in connection with the transactions contemplated by this Agreement, or any Proceeding, including, without limitation, any shareholder derivative claim or any claim by a holder of Common Shares resulting from the allocation of "phantom income" to such holder as a result of the provisions of Section 7.5 of this Agreement, relating to any of the foregoing, regardless of whether any such Indemnified Party is a party thereto, only to the extent such matter is initiated by a third party or results from a matter initiated by a third party, and to reimburse each such Indemnified Party upon demand for any reasonable legal or other expenses incurred in connection with investigating or defending any of the foregoing, provided that the foregoing 17 indemnity will not, as to any Indemnified Party, apply to Losses to the extent they are found in a final, non-appealable judgment of a court of competent jurisdiction to have resulted primarily from the willful misconduct or gross negligence of such Indemnified Party (provided that breaches of fiduciary duty themselves will be deemed not to constitute willful misconduct or gross negligence per se for purposes of this Section 8.1(2) unless there is an express finding by such court that said breach of fiduciary duty was the result of willful misconduct or gross negligence). Notwithstanding any other provision of this Agreement, no Indemnifying Party shall be liable for any indirect, special, punitive or consequential damages in connection with this Agreement, the Convertible Preferred Shares or Common Shares issuable upon conversion thereof or any related transaction or any Proceeding relating to any of the foregoing. The Company shall not be liable for any settlement of any Proceeding effected without the Company’s prior written consent (which consent shall not be unreasonably withheld or delayed or conditioned), but if settled with the Company’s prior written consent, or if there is a final judgment against an Indemnified Party in any such Proceeding, the Companyagrees to indemnify and hold harmless each Indemnified Party in the manner set forth above. Section 8.2Indemnification Procedures For Third-Party Claims. If a claim by a third party (including claims for breaches of fiduciary duties) is made against an Indemnified Party and such Indemnified Party intends to seek indemnity with respect thereto from the Company (in the case of a Purchaser Indemnified Party seeking such indemnity) or the Purchaser (in the case of a Company Indemnified Party seeking indemnity) (each of the Company or the Purchaser, as the case may be, in such capacity, an “Indemnifying Party”), such Indemnified Party shall give notice in writing as promptly as reasonably practicable to such Indemnifying Party of any Proceeding commenced against or by it in respect of which indemnity may be sought hereunder, but failure to so notify such Indemnifying Party shall not relieve such Indemnifying Party from any liability that it may have on account of this Article VIII, so long as such failure shall not have materially prejudiced the position of such Indemnifying Party.Upon such notification, the Indemnifying Party shall assume the defense of such Proceeding brought by a third party, and, after such assumption, the Indemnified Party shall not be entitled to reimbursement of any expenses thereafterincurred by it in connection with such Proceeding, except as described below.In any such Proceeding, any Indemnified Party shall have the right to retain its own counsel (including local counsel), but the fees and expenses of such counsel shall be at the expense of such Indemnified Party unless (i) the Indemnifying Party shall have failed to promptly assume and thereafter conduct such defense, (ii) the Indemnifying Party and the Indemnified Party shall have mutually agreed to the contrary,(iii) in the reasonable determination of counsel for the Indemnified Party, representation of such Indemnified Party by counsel obtained by the Indemnifying Party would be inappropriate due to actual or potential conflicting interests between such Indemnified Party and any other party represented by such counsel in such proceeding. No Indemnifying Party, in the defense of a third-party claim, shall, except with the consent of the Indemnified Party, consent to entry of any judgment or enter into any settlement that does not include as an unconditional term thereof the giving by the claimant or plaintiff to such Indemnified Party of a release from all liability in respect of such claim.The Indemnifying Party shall not be liable for any settlement of any Proceeding effected without its written consent (which shall not be unreasonably withheld, delayedorconditioned by such 18 Indemnifying Party), but if settled with such consent or if there be final judgment for the plaintiff, the Indemnifying Party shall indemnify the Indemnified Party from and against any Loss by reason of such settlement or judgment. The Indemnifying Party will advance expenses to an Indemnified Party as reasonably incurred so long as such indemnified party shall have provided the indemnifying party with a written undertaking to reimburse the indemnifying party for all amounts so advanced if it is ultimately determined that the indemnified party is not entitled to indemnification hereunder (which shall include breaches of fiduciary duty if permitted above). Section 8.3Survival of Representations, Warranties and Covenants. All representations and warranties and covenants contained in this Agreement or made in writing by or on behalf of the Company or the Purchaser in connection with the transactions contemplated by this Agreement shall survive, for the duration of any statutes of limitation applicable thereto, the execution and delivery of this Agreement, any investigation at any time made by the Company, the Purchaser or on such party’s behalf, the purchase of the Convertible Preferred Shares by the Purchaser under this Agreement and any disposition of or payment on the Convertible Preferred Shares.All statements contained in any certificate or other instrument delivered to the Purchaser or the Company by or on behalf of the Company or the Purchaser pursuant to this Agreement shall be deemed representations and warranties of the Company or the Purchaser, respectively, under this Agreement. ARTICLE IX Miscellaneous Section 9.1Expenses and Taxes. (1) Each party to this Agreement shall bear its own respective costs and expenses incurred in connection with the preparation, execution and delivery of this Agreement and the agreements and transactions contemplated hereby, except that the Company shall reimburse the Purchaser for its reasonable legal fees and disbursements incurred in connection with the negotiation and documentation of the purchase of the Convertible Preferred Shares. (2) All transfer, stamp (including documentary stamp taxes, if any), and other similar taxes (including, in each case, any penalties, interest or additions thereto)with respect to the initial purchase and sale of the Convertible Preferred Shares, shall be borne by the Company. Section 9.2Further Assurances. Each Purchaser and the Company shall duly execute and deliver, or cause to be duly executed and delivered, at its own cost and expense, such further instruments and documents and to take all such action, in each case as may be necessary or proper in the reasonable judgment of each Company or thePurchaser, respectively, upon the reasonable advice of counsel, to carry out the provisions and purposes of this Agreement and the other Documents. 19 Section 9.3Securities Law Disclosure; Public Announcement. The Company shall issue a current report on Form 8-K within the time periods required thereby disclosing the material terms of the transactions contemplated hereby and attaching this Agreement and the Registration Rights Agreement as exhibits thereto. Except as set forth below, no public release or announcement concerning the transactions contemplated hereby shall be issued by the Companyor any of its Subsidiaries without the prior consent of the Purchasers (which consents shall not be unreasonably withheld), except as such release or announcement may be required by law or the applicable rules or regulations of any securities exchange or securities market, in which case the Companyshall allow the Purchaser to the extent reasonably practicable under the circumstances, reasonable time to comment on such release or announcement in advance of such issuance. Section 9.4No Third-Party Beneficiaries. Except as expressly provided herein, this Agreement shall not confer any rights or remedies upon any Person other than the parties hereto and their respective successors and permitted assigns. Section 9.5Entire Agreement. This Agreement and the other Documents constitute the entire agreement among the parties hereto and supersede any prior understandings, agreements or representations by or among such parties, written or oral, that may have related in any way to the subject matter of any Document. Section 9.6Successors and Assigns. This Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective successors and permitted assigns.The Company may not assign either this Agreement or any of its rights, interests, or obligations hereunder without the prior written approval of the Purchaser. This Agreement and the rights (excluding those rights provided under Sections 7.1, 9.1 and 9.3) and obligations (excluding those obligations provided under Section 2.1 ) of the Purchaser hereunder shall be binding upon and inure to the benefit of any and all Persons to whom the Purchaser transfers any Convertible Preferred Shares on or prior to 60 days after consummation of the Rights Offering, in each case with the same force and effect as if the foregoing Persons were named herein as Purchaser parties hereto; provided, that any such transferee of the Convertible Preferred Shares has executed and delivered to the Company an Instrument of Accession in the form of Exhibit E. References herein to Convertible Preferred Shares sold by the Company and purchased by the Purchaser shall be deemed to include Convertible Preferred Shares held or owned by any transferees of the Purchaser, and references to the Purchaser herein (including, without limitation, such references contained in Article VIII) shall be deemed to include such transferees.Notwithstanding the foregoing, the Purchaser may not transfer or assign any of its rights or obligations hereunder or the Convertible Preferred Shares in violation of the provisions of the Trust Agreement and Certificate of Designation (including the restrictive legends contained therein) or in violation of the Securities Act or any 20 other manner that would have resulted in a requirement to register the Convertible Preferred Shares purchased on the date hereof. Section 9.7Counterparts. This Agreement may be executed in one or more counterparts(including via facsimile or similar instantaneous electronic transmission devices pursuant to which the signature of or on behalf of such party can be seen), each of which shall be deemed an original but all of which together shall constitute one and the same instrument. Section 9.8Notices. All notices, requests, demands, claims and other communications hereunder shall be in writing and shall be deemed to have been duly given if delivered personally, telecopied, sent by internationally-recognized overnight courier or mailed by registered or certified mail (return receipt requested), postage prepaid, to the parties at the following addresses (or at such other address for a party as shall be specified by like notice): If to the Company, to: Centerline Holding Company 625 Madison Avenue New York, NY 10022 Telephone:(212) 317-5700 Telecopy:(212) 593-5794 Attention:General Counsel with a copy to: Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, NY10022 Telephone:(212) 318-6000 Telecopy:(212) 319-4090 Attention:Michael L. Zuppone, Esq. If to the Purchaser, to: Related Special Assets LLC 60 Columbus Circle New York, NY 10023 Telephone:(212) 421-5333 Telecopy:(212) 801-1003 Attention:Jeff T. Blau 21 with a copy to: Reed Smith LLP 599 Lexington Avenue, 38th Floor New York, NY10022 Telephone:(212) 549-0408 Telecopy:(212) 659-0101 Attention:Mark G. Pedretti, Esq. All such notices and other communications shall be deemed to have been given and received (i) in the case of personal delivery, on the date of such delivery, (ii) in the case of delivery by telecopy, on the date of such delivery, (iii) in the case of delivery by internationally-recognized overnight courier, on the third Business Day following dispatch and (iv) in the case of mailing, on the seventh Business Day following such mailing. Section 9.9Governing Law. This agreement shall be governed by and construed in accordance with the internal laws of the state of New York, without regard to the principles of conflicts of laws thereof. Section 9.10Submission to Jurisdiction. Except as otherwiseset forth in this Section 9.10, no claim under this Agreement by a party against the other partymay be commenced, prosecuted or continued in any court other than the courts of the State of New York located in the City and County of New York or in the United States District Court for the Southern District of New Yorklocated in the City and County of New York, which courts shall have exclusivejurisdiction over the adjudication of such matters, and the parties hereto consent to personal jurisdiction, service and venue in any court in which any claim arising out of or in any way relating to this Agreement is brought by any third party against the Company or any Indemnified Party.The parties hereto agree that a final judgment in any such action, proceeding or counterclaim brought in any such court shall be conclusive and binding upon the parties and may be enforced in any other courts in the jurisdiction of which the parties is or may be subject, by suit upon such judgment. Section 9.11Specific Performance. The parties hereto acknowledge that there would be no adequate remedy at law if any party fails to perform any of its obligations hereunder, and accordingly agree that each party, in addition to any other remedy to which it may be entitled at law or in equity, shall be entitled to compel specific performance of the obligations of any other party under this Agreement in accordance with the terms and conditions of this Agreementand immediate injunctive relief, without the necessity of proving the inadequacy of money damages as a remedy, in any court of the United States or any State thereof having jurisdiction. 22 Section 9.12Amendments and Waivers. No amendment of any provision of this Agreement shall be valid unless the same shall be in writing and signed by both partieshereto.No waiver by any party of any default, misrepresentation, or breach ofrepresentation, warranty or covenant hereunder, whether intentional or not, shall be deemed to extend to any prior or subsequent default, misrepresentation, or breach of representation, warranty or covenant hereunder or affect in any way any rights arising by virtue of any prior or subsequent such occurrence.No such waiver shall be effective unless signed by the party against which the waiver is to be effective. Section 9.13Incorporation of Schedules and Exhibits. The Annex,Schedules and Exhibits identified in this Agreement are incorporated herein by reference and made a part hereof. Section 9.14Construction. Where specific language is used to clarify by example a general statement contained herein, such specific language shall not be deemed to modify, limit or restrict in any manner the construction of the general statement to which it relates.The use in this Agreement of the term “including” means “including, without limitation.”The language used in this Agreement shall be deemed to be the language chosen by the parties to express their mutual intent, and no rule of strict construction shall be applied against any party. Section 9.15Interpretation. Unless otherwise indicated, references to
